United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             October 4, 2006
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                         _____________________                   Clerk

                              No. 06-30106
                            Summary Calendar


In The Matter of: JOHN SHAVERS

                Debtor


JOHN SHAVERS

                Appellant
v.

UNITED STATES FIRE INSURANCE COMPANY; HERBERT J. STELLY, SR.;
GENERAL ELECTRIC CAPITAL CORPORATION; SHAVERS-WHITTLE
CONSTRUCTION INC; JAMES A. KOERBER; ANN B. SHAVERS; JAMES
STOCKSTILL; STRIBLING EQUIPMENT; TOYOTA MOTOR CREDIT CORPORATION

                Appellees


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                           (05-CV-2746)


Before DEMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*


     Debtor-appellant John E. Shavers appeals from a January 4,

2006 order by Judge Lance M. Africk of the Eastern District of

Louisiana. In that order, Judge Africk dismissed with prejudice

Shavers’ appeal from the order of the United States Bankruptcy


     * Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Court for the Eastern District of Louisiana denying Shavers’

motion to dismiss his involuntary bankruptcy petition. For the

reasons that follow, we affirm Judge Africk’s order.

     In August 2003 an involuntary bankruptcy petition was filed

against Shavers in the United States Bankruptcy Court for the

Eastern District of Louisiana. After entering an order of relief

under Chapter 11, the Louisiana bankruptcy court transferred

Shavers’ case to the Bankruptcy Court for the Southern District

of Mississippi, where a related civil proceeding was ongoing.

While Shavers initially sought to stay the transfer of his case,

at a November 4, 2003 hearing, Shavers’ counsel consented to the

change of venue.

     After the case had been transferred to the Mississippi

bankruptcy court, Shavers brought an appeal to the Eastern

District of Louisiana, challenging the Louisiana bankruptcy

court’s denial of Shavers’ motion to dismiss. Judge Mary Ann Vial

Lemmon of the Eastern District of Louisiana, noting that Shavers’

case had been transferred to the Southern District of

Mississippi, similarly transferred his appeal. Shavers’ appeal

was heard and denied by Judge Louis Guirola of the Southern

District of Mississippi in February 2005.

     In July 2005 Shavers filed another appeal to the Eastern

District of Louisiana of the Louisiana bankruptcy court’s order

denying his motion to dismiss. This appeal was reviewed by Judge

Africk of the Eastern District of Louisiana. Judge Africk
dismissed Shaver’s appeal, explaining that the issues raised

therein were the same as had been presented in Shavers’ earlier

appeal that was transferred to and ruled upon by Judge Guirola.

It is this decision by Judge Africk that Shavers challenges

before this court.

     We hold that Judge Africk’s dismissal of Shavers’ appeal was

proper. Shavers’ second appeal to the Eastern District of

Louisiana presented essentially the same issues as his first

appeal, which was transferred to and ruled upon by Judge Guirola

of the Southern District of Mississippi. Principles of res

judicata therefore prevent a court of the United States from

hearing Shavers’ claims a second time. Moreover, since Shavers’

case had been properly transferred to the Southern District of

Mississippi, the Eastern District of Louisiana lacked

jurisdiction to hear his appeal.

     We further note that Shavers appealed Judge Guirola’s ruling

to this court, which affirmed his ruling in May 2006. This court

has thus already heard and rejected the arguments that Shavers

raises in his latest appeal. Shavers’ appeal of Judge Africk’s

ruling appears to be an attempt to delay legal resolution and

frustrate his creditors. We warn Shavers that further frivolous

filings will result in sanctions by the court.

AFFIRMED